DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 5/20/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Terminal Disclaimer
The terminal disclaimer filed on 5/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,780,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-14, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Wisnefsky (US 2014/0377493 A1) in view of Reisman et al (US 2014/0335321 A1), would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a friction pad with the unique structure (e.g., surface features), composition (e.g., high density polyethylene, and properties (e.g., static coefficient of friction) of claim 1.
Regarding claims 2, 4, 5, and 7, these claims depend directly or indirectly on claim 1.
Regarding claim 8, the closest prior art of record, Wisnefsky (US 2014/0377493 A1)  in view of Sturtevant et al (US 6,509,084 B2) and Reisman et al (US 2014/0335321 A1), would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a combination for placement on an engagement surface with the unique structure (e.g., surface features), composition (e.g., high density polyethylene, and properties (e.g., static coefficient of friction) of claim 8.
Regarding claims 9-14 and 21, these claims depend directly or indirectly on claim 8.
Regarding claim 22, the closest prior art of record, Wisnefsky (US 2014/0377493 A1)  in view of Sturtevant et al (US 6,509,084 B2) and Reisman et al (US 2014/0335321 A1), would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a friction pad assembly with the unique structure (e.g., surface features), composition (e.g., high density polyethylene, and properties (e.g., static coefficient of friction) of claim 1.
Regarding claims 23-28, these claims depend directly or indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783